DISMISS; Opinion issued April 29, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00366-CV

                               MARY E. NIELSEN, Appellant
                                          V.
                              XQC PROPERTY, LLC, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-169-2013

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant

informs the Court that she no longer wishes to pursue the appeal. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

130366F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MARY E. NIELSEN, Appellant                         On Appeal from the County Court at Law
                                                   No. 6, Collin County, Texas
No. 05-13-00366-CV        V.                       Trial Court Cause No. 006-169-2013.
                                                   Opinion delivered by Chief Justice Wright.
XQC PROPERTY, LLC, Appellee                        Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, XQC PROPERTY, LLC, recover its costs of this appeal
from appellant, MARY E. NIELSEN.


Judgment entered April 29, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–